IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


FREDERICK ELLIS,                            : No. 37 EM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
PHILADELPHIA COUNTY, CLERK OF               :
COURTS, S. SMITH,                           :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.